Case: 19-20788     Document: 00515733292         Page: 1     Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 4, 2021
                                  No. 19-20788                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                      versus

   Anthony Carl Scott, Jr.,

                                                           Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:11-CR-867-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Anthony Carl Scott, Jr., appeals the 24-month sentence of
   imprisonment imposed upon the revocation of his supervised release. See 18
   U.S.C. § 3583(e)(3). According to Scott, the district court imposed a
   procedurally unreasonable sentence by failing to state reasons for the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20788      Document: 00515733292          Page: 2    Date Filed: 02/04/2021




                                    No. 19-20788


   sentence above the recommended guidelines range. See U.S.S.G. § 7B1.4.
   Because Scott failed to challenge the procedural reasonableness of his
   sentence in the district court, we review for plain error. See United States v.
   Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). Scott must show a forfeited
   error that is clear or obvious error and affects his substantial rights. See
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes this showing,
   this court has discretion to correct the error but only if it “seriously affects
   the fairness, integrity or public reputation of judicial proceedings.” Id.
   (alterations in original omitted) (internal quotation marks and citations
   omitted).

          Scott has not made the required showing. The record reflects the
   district court’s consideration at the hearing of Scott’s mitigation evidence
   including his auto detailing business, his care of his two children, and the
   personal support of numerous friends and family. The district court also
   considered, however, the evidence that Scott had left the district without
   permission, had multiple criminal violations and drug-positive urine screens,
   and had been aggressive and deceitful with his probation officer. The district
   court additionally explicitly considered the revocation worksheets, 18 U.S.C.
   § 3553(a), and Chapter 7 of the Guidelines. See Whitelaw, 580 F.3d at 263-
   64.

          Even if the district court’s minimal provision of reasons for the
   sentence were a clear or obvious error, Scott fails to show that any error
   affected his substantial rights. See Whitelaw, 580 F.3d at 264. There is no
   indication that the district court considered an impermissible factor, that a
   more thorough explanation would have resulted in a lower sentence, or that
   the district court would impose a different sentence on remand. See id. at
   264-65.

          The judgment of the district court is AFFIRMED.




                                          2